Citation Nr: 0906379	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with anxiety attacks.

2.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
degenerative joint disease of the lumbosacral spine and 
degenerative disc disease at L5-S1.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1995.
        
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied claims for service connection for PTSD with anxiety 
attacks, and left and right hip conditions, as secondary to 
the service-connected disability of degenerative joint 
disease of the lumbosacral spine and degenerative disc 
disease at L5-S1.

The Board notes that the March 2007 statement of the case 
(SOC) also included the issue of entitlement to a compensable 
evaluation for gastroesophageal reflux disease (GERD).  On 
his April 2007 VA Form 9 Appeal, the Veteran indicated that 
he wished to appeal all of the issues listed on the SOC or 
any supplemental statement of the case (SSOC).  However, he 
later clarified in an April 2007 statement that he was not 
appealing the rating decision with regards to the issue of an 
increased rating for his service-connected GERD.  As such, 
this issue is not currently before the Board. 

The claims file also reflects that the Veteran submitted a 
timely notice of disagreement (NOD) as to the RO's denial of 
service connection for hepatitis C.  The claims file does 
not, however, contain an SOC on that issue.   The Court has 
held that the filing of a NOD initiates the appeal process, 
and that the failure of the RO to issue an SOC is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  In this case, although an SOC is 
not associated with the claims file, VA's appeals tracking 
data base, the Veterans Appeals Contact and Locator System 
(VACOLS), indicates that the RO has issued an SOC, and that a 
VA Form 9 was received by the RO soon thereafter.  However, 
these events occurred well after the issues considered in 
this decision were certified for appeal and forwarded to the 
Board for consideration.  Thus, a temporary claims file was 
created by the RO for the claim of service connection for 
hepatitis C.  As a consequence, that claim was also assigned 
a separate docket number, and will be subject to a separate 
Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a bilateral hip condition and PTSD with anxiety attacks.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

The Board notes that the Veteran's personnel records, to 
include his DD-214 Forms, do not specifically confirm that he 
participated in combat while on active duty.  However, in a 
September 1993 service treatment record, the Veteran reported 
"recurring thoughts in reference to intensity of experiences 
in Somalia, under fire constantly and loss of close friend 
who committed suicide".  As the Veteran's report of having 
been under fire was offered during the course of treatment 
approximately two-years prior to his release from active 
duty, the Board finds that report to be highly credible.  For 
this reason, the Board further finds this clinical record to 
be persuasive, corroborative evidence supporting his 
contention that he was involved in combat in Somalia.  As 
such, 38 U.S.C.A. § 1154(b) is for application, and the 
Veteran's claimed stressors related to his service in Somalia 
need not be corroborated.

With regards to establishing a current diagnosis of PTSD, the 
Board notes that the claims folder contains recent medical 
records indicating that the Veteran has been diagnosed with 
an anxiety disorder, due to a general medical condition, and 
chronic PTSD.  See General Leonard Wood Army Community 
Hospital treatment record, January 2007.  

Therefore, in light of the fact that the evidence of record 
reflects that the Veteran participated in combat in Somalia 
and has been noted as having PTSD, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(West 2002).  As such, this issue must be remanded in order 
to schedule the Veteran for a VA examination to determine 
whether he has a current diagnosis of PTSD, in accordance 
with the criteria as set forth in the DSM-IV, that was 
incurred in or aggravated by his active duty.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With regards to the Veteran's claim for service connection 
for a bilateral hip condition, the Veteran has asserted that 
he has a current bilateral hip condition as a result of his 
service-connected degenerative joint disease of the 
lumbosacral spine and degenerative disc disease at L5-S1.   

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the ruling of the United States Court of Appeals for 
Veterans Claims (Court) in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts 
to a substantive change in the regulation.  For this reason, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board finds that the version 
of 38 C.F.R. § 3.310 in effect before the change is 
applicable to this appeal, which is more favorable to the 
claimant.

The Board notes that VA x-ray reports from May 2006 reflect 
that, with regards to the Veteran's right hip, he has mild 
medial migration of the femoral head relative to the 
acetabulum, compatible with mild degenerative joint disease; 
and tiny calcific density along the superior lateral margin 
of the hip joint, which could be old trauma, calcific 
tendinitis, or congenital normal variation.  With regards to 
the Veteran's left hip, these x-ray reports reveal minimal 
medial migration of the femoral head relative to the 
acetabulum, compatible with minimal degenerative joint 
disease.  No fracture-dislocation or bone destruction was 
identified with regards to the left hip. 

The Veteran has been diagnosed with a current bilateral hip 
condition, and he has specifically argued that his condition 
has worsened as a consequence of his service-connected lumbar 
spine disability.  The Board finds that the medical evidence 
of record is inadequate for the purpose of adjudicating the 
Veteran's claim for service connection for a bilateral hip 
condition, and that a VA examination must be conducted, which 
specifically addresses the issue of secondary service 
connection, to include the issue of aggravation.  Colvin, 
supra. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
with a psychiatrist.  The claims file 
should be provided to the psychiatrist 
for review, and the psychiatrist should 
note that it has been reviewed.  A 
diagnosis of PTSD must be either ruled in 
or excluded.  The psychiatrist should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, she or 
he should so state and indicate the 
reasons.  If PTSD is diagnosed, the 
doctor should clearly indicate if that 
diagnosis is based on the Veteran's 
military service, to include his reports 
of combat service in Somalia. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Schedule the Veteran for a VA 
examination with an appropriate 
examiner for his bilateral hip 
condition.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the Veteran has a hip condition of 
either or both hips that was occurred 
in or aggravated by his active duty 
service.  The examiner should also 
opine as to whether it is at least as 
likely as not that the Veteran has a 
hip condition of either or both hips 
that was caused or aggravated by a 
service-connected disability, 
particularly the Veteran's service-
connected degenerative joint disease of 
the lumbosacral spine and degenerative 
disc disease at L5-S1.  

As with the psychiatric examination, it 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should provide 
a complete rationale for any opinions 
provided.

3.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the March 2007 SOC.  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




